Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 28, 2015

                                           No. 04-14-00364-CV

                IN THE MATTER OF THE MARRIAGE OF A.L.F.L. and K.L.L.,
                          and in the Interest of K.A.F.L., A Child

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-02421
                       Honorable Barbara Hanson Nellermoe, Judge Presiding 1

                                                 ORDER
Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice (dissenting with opinion)
                  Patricia O. Alvarez

           The panel has considered appellee’s motion for clarification. The motion is DENIED.


                                                            _________________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of January, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 The Honorable Barbara Hanson Nellermoe retired as judge of the 45th Judicial District Court, Bexar County.
Effective January 1, 2015, the Honorable Stephanie Walsh became judge of the 45th Judicial District Court, Bexar
County.